DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-11, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. U.S. Patent Application Publication US2018/0288129A1.
As per claim 1, Joshi teaches a method comprising: providing a computer system including plurality of computing nodes (¶ 0002); providing an application including a plurality of jobs executing on the plurality of computing nodes (¶ 0002), the job being initiated according to a manifest defining a job hierarchy (¶ 0071, 0021); generating, by each job of the plurality of jobs, a job log storing events generated by the each job (¶ 0043, 0038); detecting, by the computer system, an error in a job of the plurality of jobs (¶ 0043); constructing, by the computer 
As per claim 2, Joshi teaches the method of claim 1, wherein the job log of each job of the plurality of jobs is stored on a node of the plurality of computing nodes executing the each job (¶ 0043).
As per claim 8, Joshi teaches the method of claim 1, further comprising instantiating, by the plurality of jobs, roles of a multi-role application according to the manifest (¶ 0043, 0071, 0021).
As per claim 9, Joshi teaches the method of claim 8, further comprising instantiating, by the plurality of jobs, containers executing the roles of the multi-role application according to the manifest (¶ 0002).
As per claim 10, Joshi teaches a system comprising: a plurality of computing nodes; an orchestrator executing on the plurality of computing nodes and programmed to: invoke execution of a plurality of jobs on the plurality of computing nodes according to a manifest defining a job hierarchy, each job of the plurality of jobs being programmed to generate a job log storing events generated by the each job; detect an error in a job of the plurality of jobs; construct a chronology that combines events from the job logs of the plurality of jobs; and determine a root cause of the error according to the chronology and the job hierarchy (¶ 0002, 0071, 0021, 0043, 0038, as mapped in claim 1).  
As per claim 11, Joshi teaches the system of claim 10, wherein the each job of the plurality of jobs is further programmed to store the job log of the each job on a node of the plurality of computing nodes executing the each job (¶ 0043).

As per claim 18, Joshi teaches the system of claim 17, wherein the plurality of jobs are programmed to instantiate containers executing the roles of the multi-role application according to the manifest (¶ 0002).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Ambichi et al. U.S. Patent Application Publication US2017/0075749A1.
As per claim 3, Joshi teaches the method of claim 2, wherein constructing the chronology comprises: gathering, by the computer system, the job logs of the plurality of jobs from the plurality of nodes, each job log including one or more events (¶ 0043).  Ambichi teaches  interleaving, by the computer system, the events form the job logs such that the events are temporally ordered according to time stamps included in the events (¶ 0141, 0011, 0051).  It would have been obvious to one of ordinary skill in the art to use the process of Ambichi in the process of Joshi.  One of ordinary skill in the art would have been motivated to use the process of Ambichi in the process of Joshi because Ambichi teaches the monitoring and collection of application components over a distributed system (¶ 00008), an explicit desire of Joshi.
As per claim 4, Joshi teaches the method of claim 3, wherein determining the root cause of the error comprises: identifying, by the computer system, a chain of events in the chronology that includes the error and such that the events in the chain of events are related to one another according to the job hierarchy (¶ 0043, wherein correlated events can be “drilled down” to find the root cause).  
As per claim 5, Joshi teaches the method of claim 4, wherein identifying the chain of events in the chronology comprises: identifying a first event and a second event such that the second event follows the first event in the chronology and the second event is generated by a second job of the plurality of jobs that is an ancestor of a first job of the plurality of jobs in the job hierarchy, the first job having generated the first event (¶ 0043, wherein the components being “drilled down” implies dependent components).
As per claim 12, Joshi teaches the system of claim 11, wherein the orchestrator is further programmed to construct the chronology by: gathering the job logs of the plurality of jobs from the plurality of nodes, each job log including one or more events (¶ 0043).  Ambichi teaches  interleaving, by the computer system, the events form the job logs such that the events are temporally ordered according to time stamps included in the events (¶ 0141, 0011, 0051).  It would have been obvious to one of ordinary skill in the art to use the process of Ambichi in the process of Joshi.  One of ordinary skill in the art would have been motivated to use the process of Ambichi in the process of Joshi because Ambichi teaches the monitoring and collection of application components over a distributed system (¶ 00008), an explicit desire of Joshi.
As per claim 13, Joshi teaches the system of claim 12, wherein the orchestrator is further programmed to determine the root cause of the error by: identifying a chain of events in the chronology that includes the error and such that the events in the chain of events are related to one another according to the job hierarchy (¶ 0043).
As per claim 14, Joshi teaches the system of claim 13, wherein the orchestration layer is further programmed to identify the chain of events in the chronology by: identifying a first event and a second event such that the second event follows the first event in the chronology and the second event is generated by a second job of the Page 79 of 81Attorney Docket No. ROBN-03800 plurality of jobs that is an ancestor of a first job of the plurality of jobs in the job hierarchy, the first job having generated the first event (¶ 0043).


Claims 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Ambichi in view of Linetskiy U.S. Patent Application Publication US2018/0365092A1.
As per claim 7, Joshi teaches the method of claim 5.  Linetskiy teaches it further comprising: providing a dependency map specifying a plurality of dependency relationships between jobs of the plurality of jobs; wherein identifying the chain of events in the chronology comprises (¶ 0046): identifying a third event and a fourth event such that the fourth event follows the third event in the chronology and the fourth event is generated by a Page 77 of 81Attorney Docket No. ROBN-03800 fourth job of the plurality of jobs that has a dependency relationship on a third job of the plurality of jobs in the dependency map, the third job having generated the third event (¶ 0061, 0058).  It would have been obvious to one of ordinary skill in the art to use the process of Linetskiy in the process of Joshi.  One of ordinary skill in the art would have been motivated to use the process of Linetskiy in the process of Joshi because Linetskiy teaches the analyzing and correlating sequences of events in a distributed system (¶ 0001), an explicit desire of Joshi.
As per claim 16, Joshi teaches the system of claim 15,.  Linetskiy teaches herein the orchestration layer is further programmed to identify the chain of events in the chronology by: identifying a third event and a fourth event such that the fourth event follows the third event in the chronology and the fourth event is generated by a fourth job of the plurality of jobs that has a dependency relationship on a third job of the plurality of jobs in a dependency map, the third job having generated the third event; wherein the dependency map specifies a plurality of dependency relationships between jobs of the plurality of jobs (¶ 0058, 0061, as mapped in claim 7).


Claims 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Ambichi in view of Matsuda U.S. Patent Application Publication US2012/0159519A1.
As per claim 6, Joshi in view of Ambichi teaches the method of claim 5.  Matsuda teaches wherein identifying the chain of events in the chronology further comprises determining that a time stamp of the first event and a time stamp of the second event are within a threshold difference of one another (¶ 0130).  It would have been obvious to one of ordinary skill in the art to use the process of Matsuda in the process of Joshi.  One of ordinary skill in the art would have been motivated to use the process of Matsuda in the process of Joshi because Matsuda teaches event dependency monitoring and collection for analysis, an explicit desire of Joshi.
As per claim 15, Joshi in view of Ambichi teaches the system of claim 14.  Matsuda teaches wherein the orchestration layer is further programmed to identify the chain of events in the chronology by determining that a time stamp of the first event and a time stamp of the second event are within a threshold difference of one another (¶ 0130).  It would have been obvious to one of ordinary skill in the art to use the process of Matsuda in the process of Joshi.  One of ordinary skill in the art would have been motivated to use the process of Matsuda in the process of Joshi because Matsuda teaches event dependency monitoring and collection for analysis, an explicit desire of Joshi.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113